Tyler, J.
It appeared that at some time before the petition in insolvency was filed the petitionee had executed and placed on record a mortgage deed of certain real estate, purporting to secure the petitioner for the debt described in the petition; that a petition to foreclose the mortgage had been brought before these proceedings were commenced and was still pending; that the petitionee had filed an affidavit of defense alleging that the mortgage had never been delivered to nor accepted by the petitioner, and that the petitioner insisted that the mortgage did not constitute security for the debt.
The county court did not pass upon the question of the debtor’s insolvency, but decided that it had not jurisdiction of the case upon the ground that the petitioner’s debt was secured within the meaning of the insolvent law and therefore one upon which the debtor could not be adjudged insolvent.
The petitioner’s counsel concedes that, if the county court had taken jurisdiction and considered and passed upon the question of the debtor’s insolvency, its adjudication would have been final under Y. S. 2156 ; but he insists that he was entitled to the judgment of the court upon that question, and that the court erted in dismissing the petition without such an adjudication.
Section 2156, Y. S., is in substance the same as the last paragraph of section 1870, R. L., as amended by § 4 of No. 125, laws of 1884. It provides that, upon an adjudication of insolvency in the insolvency court, either party may appeal to the county court, and that the adjudication of that court, (evidently upon the question of the debtor’s insolvency) shall be conclusive. But the judgment of the county court dismissing the petition was not based upon that section. The court refused to act for want of jurisdiction. Upon the finding that the petitioner was a *461secured creditor he had no standing in court, and there was no error in dismissing the petition. It was held In re Montgomery Spool & Bobbin Co., 68 Vt. 29, that a judgment of the county court dismissing a petition upon the ground that the petitioning creditor had no standing in court, was final, as well as upon the question of the debtor’s insolvency.

Judgment affirmed and caiise remanded.